Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on
September 12, 2018 (the “Effective Date”), by and among Citizens Business Bank,
(“the Bank”) and CVB Financial Corp. (“CVB” and with the Bank hereinafter
collectively referred to as “the Company”) on the one hand, and Christopher D.
Myers (“Executive”) on the other hand, on the basis of the following.

WHEREAS, the Bank and CVB have employed Executive as the President and Chief
Executive Officer of the Bank and CVB since August 1, 2006, and Bank and CVB
previously entered into an employment agreement with Executive on February 4,
2014, which previous agreement is superseded by this Agreement in accordance
with Section G.11 below; and

WHEREAS, the parties are willing to enter into this Agreement providing for the
continuation of such employment upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the sufficiency of which is acknowledged, the parties hereto covenant and agree
as follows:

A.       TERM OF EMPLOYMENT

1.       Term. The Company hereby continues to employ Executive as Company’s
President and Chief Executive Officer, and Executive hereby accepts such
continued employment with the Company, for a period of three (3) years,
commencing as of the Effective Date set forth above and continuing through the
third anniversary of the Effective Date (the “Term”), subject however to prior
termination as hereinafter provided. Where used herein, “Term” shall refer to
the period of the employment of Executive by the Company from the Effective Date
through the end of the three (3) year period provided above, or such shorter
period as Executive may be employed by the Company if Executive’s employment is
terminated earlier as hereinafter provided.

B.       DUTIES OF EXECUTIVE

1.       Duties. Executive’s duties under this Agreement shall include all
ordinary and reasonable duties customarily performed by the President and Chief
Executive Officer of a commercial banking institution in California, subject to
the powers by law vested in the Boards of Directors of the Bank and CVB. As
such, Executive shall oversee all operational aspects of the business and
activities of the Company. Executive shall render his services to the Company
and shall exercise such corporate responsibilities as Executive may be directed
by the Boards of Directors. Executive shall report solely to the Boards of
Directors of the Bank and CVB, and shall perform his duties faithfully,
diligently and to the best of his ability, consistent with the highest and best
standards of the banking industry and in compliance with applicable laws.



--------------------------------------------------------------------------------

2.      Conflicts of Interest. Executive expressly agrees as a condition to the
performance by the Company of its obligations herein that, during the Term, he
will not, directly or indirectly, render any services of an advisory nature or
otherwise become employed by, or participate or engage in, any business
competitive with any businesses of the Company, without the prior written
consent of the Company; provided, however, that nothing herein shall prohibit
Executive from owning stock or other securities of a competitor which are
relatively insubstantial to the total outstanding stock of such competitor, and
so long as he in fact does not have the power to control or direct the
management or policies of such competitor and does not serve as a director or
officer of, and is not otherwise associated with, any competitor except as
consented to by the Company. Nothing contained herein shall preclude
substantially passive investments by Executive during the Term that may require
nominal amounts of his time, energies and interest.

3.      Performance. During the Term, Executive shall devote substantially his
full energies, interests, abilities and productive time to the business of the
Company. Executive shall at all times loyally and conscientiously perform all of
these duties and obligations hereunder and shall at all times strictly adhere to
and obey, and instruct and require all those working under and with him strictly
to adhere and obey, all applicable federal and state laws, statutes, rules and
regulations to the end that the Company shall at all times be in full compliance
with such laws, statutes, rules and regulations.

4.      Subpoenas; Cooperation in Defense of the Company. If Executive, during
the Term or thereafter, is served with any subpoena or other compulsory judicial
or administrative process calling for production of confidential information or
if Executive is otherwise required by law or regulations to disclose
Confidential Information (as described in Section G below), Executive will
promptly, before making any such production or disclosure, notify the Company’s
counsel and provide such information as the Company may reasonably request to
take such action as the Company deems necessary to protect its interests.
Executive agrees to cooperate reasonably with the Company, whether during the
Term or thereafter, in the prosecution or defense of all threatened claims or
actual litigation in which the Company is or may become a party, whether now
pending or hereafter brought, in which Executive has direct or indirect
knowledge of relevant facts or issues. If Executive is no longer employed by the
Company, the Company shall reasonably compensate Executive for his time at an
hourly rate of pay corresponding on a per hour basis to Executive’s highest
annual base salary earned during the Term, and shall reimburse Executive for any
reasonable expenses incurred, in connection with Executive’s cooperation in
accordance with this paragraph.

C.      COMPENSATION

1.      Salary. In consideration of the performance by Executive of all of his
obligations under this Agreement, the Bank agrees to pay Executive during the
Term a base salary of nine hundred thousand dollars ($900,000.00) per year, less
required taxes and withholdings, commencing as of the Effective Date, and for
each full year of the Term. The base salary shall be payable in accordance with
the Bank’s regular payroll practices. The

 

- 2 -



--------------------------------------------------------------------------------

Compensation Committee of CVB’s Board of Directors will provide an annual merit
increase in base salary, with such increase opportunity in the range of 2% to
4%, based on such Committee’s evaluation of Executive’s and the Bank’s
performance, and may elect to adjust upward the base annual salary provided for
above and other compensation of Executive from time to time, at its sole
discretion.

2.      Bonuses. For each calendar year in the Term, Executive shall be eligible
to be considered for a bonus consistent with the Bank’s applicable executive
incentive compensation program (currently the CVB Financial Corp. Executive
Performance Compensation Plan adopted under the CVB Financial Corp. 2015
Executive Incentive Plan), which provides for bonuses in the range of 0% to 150%
of Executive’s base salary (as in effect on March 1 of the calendar year) and a
target bonus opportunity of 100% of such base salary, based upon Executive’s
performance and accomplishment of business and financial goals during the
completed fiscal year and the overall financial performance of the Bank. The
Compensation Committee of CVB’s Board of Directors retains the discretion as to
whether to grant bonuses each year, and in what amounts.

3.      Stock Option Grant. On the Effective Date, CVB will grant to Executive
stock options to purchase one hundred thousand (100,000) shares of CVB common
stock. Such stock options shall be incentive stock options for federal income
tax purposes to the greatest extent permitted by law. The exercise price per
share for these stock options will be the closing selling price for CVB’s common
stock (NASDAQ:CVBF) on the grant date. These stock options will have a term of
ten years; will become vested and exercisable over three years (thirty-three and
one-third percent (33-1/3%) on each of the first three anniversaries of the
Effective Date), provided that Executive continues in employment with the Bank
and/or CVB through each such anniversary; and will be subject to the terms and
conditions of the CVB Financial Corp. 2018 Equity Incentive Plan and the related
stock option agreement entered into pursuant thereto.

4.      Time Vesting RSU Grant.

(a)      On the Effective Date, CVB will grant to Executive restricted stock
units (“RSUs”) pursuant to the CVB Financial Corp. 2018 Equity Incentive Plan
pertaining to one hundred five thousand (105,000) shares of CVB Financial Corp.
common stock, which will time vest over three years in accordance with the
following schedule:

(i)        RSUs pertaining to 15,000 shares will vest on September 12, 2019;

(ii)       RSUs pertaining to an additional 45,000 shares will vest on
September 12, 2020; and

(iii)      RSUs pertaining to an additional 45,000 shares will vest on
September 12, 2021.

 

- 3 -



--------------------------------------------------------------------------------

(b)      In each case, unless otherwise provided for in this Agreement, the RSUs
will vest on the specified date only if Executive continues in employment with
the Bank and/or CVB through such date.

(c)      The RSUs will be subject to the terms and conditions of the CVB
Financial Corp. 2018 Equity Incentive Plan and the related RSU award agreements
entered into pursuant thereto. Dividend equivalents will be paid to Executive
with respect to shares subject to RSUs at the same time and in the same form
(cash or shares) as dividends are paid to CVB shareholders.

5.      Performance Vesting PRSU Grant.

(a)      On the Effective Date, CVB will grant to Executive performance-based
restricted stock units (“PRSUs”) pursuant to the CVB Financial Corp. 2018 Equity
Incentive Plan pertaining to a target of one hundred five thousand (105,000)
shares of CVB Financial Corp. common stock. The PRSUs will vest over three years
in the installments described below based upon the financial performance of the
Company relative to the financial performance of the Index Banks (as defined
below) during the Performance Periods (as defined below).

(b)      Definitions. The following terms used in connection with the PRSUs and
the incentive cash award pursuant to Section C.7 below, shall have the following
meanings:

(i)       “Index” shall mean the KBW Nasdaq Regional Banking Index (KRX).

(ii)      “Index Banks” shall mean, with respect to each twelve-month period
beginning on a July 1 and ending on the next succeeding June 30 during a
Performance Period, the Company and those other banks (and only those banks)
that are included in the Index on June 30 of such twelve-month period (whether
or not included in the Index on July 1 of such twelve-month period).

(iii)      “2019 Performance Period” means the 12-month period ended June 30,
2019. “2020 Performance Period” means the two 12-month periods ended June 30,
2019 and June 30, 2020. “2021 Performance Period” means the three 12-month
periods ended June 30, 2019, June 30, 2020 and June 30, 2021. “Performance
Period” means any of the 2019 Performance Period, the 2020 Performance Period or
the 2021 Performance Period.

(iv)      “ROA” shall mean return on average assets (ROAA) of the Company or an
Index Bank, as applicable, for a twelve-month period beginning on a July 1 and
ending on the next succeeding June 30. For each such twelve-month period during
a Performance Period, ROA shall be ROAA as reported by KBW in connection with
the Index using GAAP earnings and average assets as reported by the Company or
Index Bank for financial reporting purposes.

 

- 4 -



--------------------------------------------------------------------------------

(v)       “Relative ROA” shall mean the Company’s ROA for each twelve-month
period beginning on a July 1 and ending on the next succeeding June 30 during a
Performance Period relative to the ROA of the applicable Index Banks for such
twelve-month period, expressed in terms of the Company’s percentile ranking
among such Index Banks.

(vi)      “Average Relative ROA” shall mean for a Performance Period the average
(arithmetic mean) of the Relative ROA percentiles for each of the twelve-month
periods beginning on a July 1 and ending on the next succeeding June 30 during
the Performance Period, which average percentile shall be rounded up or down to
the nearest whole percentile.

(vii)      “ROE” shall mean return on average tangible common stockholder’s
equity (ROATCE) of the Company or an Index Bank, as applicable, for a
twelve-month period beginning on a July 1 and ending on the next succeeding June
30. For each such twelve-month period during a Performance Period, ROE shall be
ROATCE as reported by KBW in connection with the Index using GAAP earnings and
average tangible common stockholder’s equity as reported by the Company or Index
Bank for financial reporting purposes.

(viii)      “Relative ROE” shall mean the Company’s ROE for each twelve-month
period beginning on a July 1 and ending on the next succeeding June 30 during a
Performance Period relative to the ROE of the applicable Index Banks for such
twelve-month period, expressed in terms of the Company’s percentile ranking
among the Index Banks.

(ix)        “Average Relative ROE” shall mean for a Performance Period the
average (arithmetic mean) of the Relative ROE percentiles for each of the
twelve-month periods beginning on a July 1 and ending on the next succeeding
June 30 during the Performance Period, which average percentile shall be rounded
up or down to the nearest whole percentile.

(c)      Relative ROE Target Performance.

(i)      If Average Relative ROE is at 50th percentile performance for the 2019
Performance Period, PRSUs will be earned and vest for the target number of 7,500
shares on September 12, 2019.

(ii)      If Average Relative ROE is at 55th percentile performance for the 2020
Performance Period, PRSUs will be earned and vest for the target number of
22,500 shares on September 12, 2020.

(iii)      If Average Relative ROE is at 60th percentile performance for the
2021 Performance Period, PRSUs will be earned and vest for the target number of
22,500 shares on September 12, 2021.

 

- 5 -



--------------------------------------------------------------------------------

(d)      Relative ROA Target Performance.

(i)      If Average Relative ROA is at 50th percentile performance for the 2019
Performance Period, PRSUs will be earned and vest for the target number of 7,500
shares on September 12, 2019.

(ii)      If Average Relative ROA is at 55th percentile performance for the 2020
Performance Period, PRSUs will be earned and vest for the target number of
22,500 shares on September 12, 2020.

(iii)      If Average Relative ROA is at 60th percentile performance for the
2021 Performance Period, PRSUs will be earned and vest for the target number of
22,500 shares on September 12, 2021.

(e)      If Average Relative ROE or Average Relative ROA is above or below 50th
percentile performance for the 2019 Performance Period, the number of shares for
which the PRSUs will be earned and vest with respect to such performance measure
and the 2019 Performance Period shall be adjusted up or down from the target
number of such shares that would vest at 50th percentile performance according
to the following schedule:

 

Performance Percentile   

Percentage of Target Number of Shares Vesting*

 

Less than 25th percentile

 

  

0%

 

25th through 75th percentile   

75% plus an additional 1% for each percentile above 25th percentile

 

Greater than 75th percentile

 

  

125%

 

*By way of example, if Average Relative ROE were at the 45th percentile for the
2019 Performance Period, the percentage of the target number of shares vesting
for that performance criteria for that Performance Period would be 95% (75% +
20%), and the number of such shares vesting would be 7,125 (95% x 7,500).

(f)      If Average Relative ROE or Average Relative ROA is above or below 55th
percentile performance for the 2020 Performance Period, the number of shares for
which the PRSUs will be earned and vest with respect to such performance measure
and the 2020 Performance Period shall be adjusted up or down from the target
number of such shares that would vest at 55th percentile performance according
to the following schedule:

 

Performance Percentile   

Percentage of Target Number of Shares Vesting*

 

Less than 30th percentile

 

  

0%

 

 

- 6 -



--------------------------------------------------------------------------------

30th through 80th percentile   

75% plus an additional 1% for each percentile above 30th percentile

 

Greater than 80th percentile   

125%

 

*By way of example, if Average Relative ROE were at the 65th percentile for the
2020 Performance Period, the percentage of the target number of shares vesting
for that performance criteria for that Performance Period would be 110% (75% +
35%), and the number of such shares vesting would be 24,750 (110% x 22,500).

(g)      If Average Relative ROE or Average Relative ROA is above or below 60th
percentile performance for the 2021 Performance Period, the number of shares for
which the PRSUs will be earned and vest with respect to such performance measure
and the 2021 Performance Period shall be adjusted up or down from the target
number of such shares that would vest at 60th percentile performance according
to the following schedule:

 

Performance Percentile   

Percentage of Target Number of Shares Vesting*

 

Less than 35th percentile

 

   0% 35th through 85th percentile   

75% plus an additional 1% for each percentile above 35th percentile

 

Greater than 85th percentile

 

  

125%

 

*By way of example, if Average Relative ROE were at the 65th percentile for the
2021 Performance Period, the percentage of the target number of shares vesting
for that performance criteria for that Performance Period would be 105% (75% +
30%), and the number of such shares vesting would be 23,625 (105% x 22,500).

(h)      In each case, unless otherwise provided for in this Agreement, PRSUs
will vest on the specified date only if Executive continues in employment with
the Bank and/or CVB through such date. In no event will PRSUs be earned or vest
with respect to more than 125% of the target number of shares for any
performance measure for any Performance Period.

(i)      The PRSUs will be subject to the terms and conditions of the CVB
Financial Corp. 2018 Equity Incentive Plan and the related PRSU award agreements
entered into pursuant thereto. Dividend equivalents will accrue with respect to
shares subject to PRSUs, but will be paid to Executive upon vesting of the
PRSUs, only with respect to the numbers of such PRSU shares that vest at such
time, in the same form (cash or shares) and same per share amounts (without
interest or earnings) as dividends were paid to CVB shareholders while the PRSUs
were outstanding prior to vesting.

6.       Equity Grants. The stock option, RSU and PRSU grants provided in
Sections C.3, C.4 and C.5 are intended by the Compensation Committee of CVB’s
Board of Directors to be the stock option, RSU, PRSU and/or restricted stock
grants to be made to

 

- 7 -



--------------------------------------------------------------------------------

Executive for the entire Term, provided, however, that, CVB may make additional
stock option, RSU, PRSU and/or restricted stock grants to Executive at such
times (including, without limitation, at the time that a future extension or
renewal of this Agreement is entered into between the Company and Executive), in
such amounts and on such terms as may be determined by the Compensation
Committee of CVB’s Board of Directors or the Committee administering the CVB
Financial Corp. 2018 Equity Incentive Plan or other equity plan, in its sole and
absolute discretion, which includes the discretion not to make any such grants
to Executive in the future.

7.      Incentive Cash Award. Executive is eligible for an incentive cash award
with a target payment of one million dollars ($1,000,000.00) (the “Incentive
Cash Award”). Executive will be entitled to payment of such Incentive Cash Award
on September 12, 2019, in an amount based upon Relative ROA (as defined in
Section C.5 above, rounded up or down to the nearest whole percentile) for the
2019 Performance Period, provided that Executive continues in employment with
the Bank and/or CVB through September 12, 2019. Concurrently with entering into
this Agreement, Executive shall have the right to elect to defer payment of all
or any portion of the Incentive Cash Award pursuant to Section 3.3(c) of the CVB
Financial Corp. Deferred Compensation Plan For Christopher D. Myers, as amended
and restated effective January 1, 2007, and as amended effective January 1, 2014
(the “DC Plan”), in accordance with the terms and conditions of the DC Plan and
applicable law and regulations. If Relative ROA for such Performance Period
ranks at the 50th percentile, the payout amount will be the $1,000,000 target.
If Relative ROA is above or below the 50th percentile, the payout amount (if
any) will be calculated according to the following schedule:

 

Performance Percentile

 

  

Payout Amount*

 

Less than 25th percentile

 

   $0 25th through 75th percentile   

$900,000 plus an additional $4,000 for each percentile above 25th percentile

 

Greater than 75th percentile

 

  

$1,100,000

 

*By way of example, if Relative ROA were at the 55th percentile for the 2019
Performance Period, the incentive cash award amount would be $1,020,000
($900,000 + 30 x $4,000).

In no event will the incentive cash award payout amount exceed $1,100,000.

8.      Deferred Compensation Program. The Company will continue to provide
Executive that certain deferred compensation program set forth in the DC Plan,
which plan may not be further amended or terminated except as expressly set
forth in Article 10 of such plan. Executive may elect to defer payment of the
Incentive Cash Award that may be payable under Section C.7 to the extent
permitted under and in accordance with the terms and conditions of the DC Plan
and applicable law and regulations.

 

- 8 -



--------------------------------------------------------------------------------

D.      EXECUTIVE BENEFITS

1.      Group Medical, Life Insurance and 401(k) Benefits. During the Term, the
Bank shall provide for Executive’s participation in medical, accident, health
benefits, disability insurance, the 401(k) plan/profit sharing plan and other
employee benefits as provided to other officers and employees of the Bank, the
amount extent and scope of which shall be determined in accordance with the
plans and policies adopted by the Bank as in effect from time to time, and
subject to applicable legal limitations.

2.      Automobile. During the Term, the Bank shall provide Executive for his
business use an automobile which is approved by the Compensation Committee of
CVB’s Board of Directors and which is consistent with the Bank’s automobile
policies. The Bank shall also reimburse Executive for all reasonable
automobile-related expenses, such as gas and maintenance, incurred by Executive
while using the automobile in furtherance of the Bank’s business. Executive
shall be responsible for maintaining all requisite documentation and records
concerning the use of such automobile which may be necessary to ensure
compliance with applicable federal and state income tax laws and regulations
including, but not limited to, issues involving the determination and reporting
of the taxable income of Executive and establishing the availability to the Bank
of appropriate tax deductions. Executive agrees promptly to return the
automobile to the Bank at the time of any termination of this Agreement pursuant
to Section F. below, or at the time of the expiration of the Term.

3.      Club Membership. During the Term, the Bank agrees to reimburse Executive
for the reasonable cost (including the cost of membership initiation fee and
periodic dues) of the two (2) country club memberships currently held in
Executive’s name, upon submission of appropriate documentation by Executive. The
Bank agrees to reimburse Executive for periodic dues and reasonable
business-related expenses pertaining to a country club membership in Executive’s
name at The Los Angeles Country Club, in substitution for either of the two
existing memberships, if Executive should become a member of The Los Angeles
Country Club (at Executive’s own cost of membership initiation fee), upon
submission of appropriate documentation by Executive.

E.      REIMBURSEMENT FOR BUSINESS EXPENSES AND MATCHING CHARITABLE
CONTRIBUTIONS

Executive shall be entitled to reimbursement by the Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties and in acting for the Bank during the Term, which type of
expenditures shall be determined by the Bank’s Board of Directors, provided
that:

(a)      Each such expenditure is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Bank as a business
expense and not as compensation to Executive; and

 

- 9 -



--------------------------------------------------------------------------------

(b)      Executive furnishes to the Bank adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Bank and not as compensation to Executive.

Provided that the Bank’s Board of Directors has granted specific approval in
advance, any reasonable and customary expenses of Executive for his activities
in industry association groups, or other business, industry, civic, or
charitable organizations, that are not reimbursed by those organizations, will
be reimbursed by the Bank to Executive upon presentation of proper
documentation.

Notwithstanding any other provision of this Agreement, any reimbursements
provided in this Section E or in Section D above must be paid no later than the
last day of the calendar year following the calendar year in which such expenses
were incurred, and must be submitted to the Company no later than 30 days prior
to such last day; in no event will any such reimbursements made in any one
calendar year affect the reimbursements to be made in any other calendar year;
and Executive’s right to have the Company pay such expenses may not be
liquidated or exchanged for any other benefit.

For so long as Executive serves on the advisory board of the Laurence D. and
Lori W. Fink Center for Finance and Investments (the “Fink Center”) at UCLA
Anderson School of Management, the Bank will match Executive’s personal
charitable contributions to the Fink Center up to $10,000 for each calendar year
during the Term.

F.      TERMINATION

Notwithstanding any and all other provisions of this Agreement to the contrary,
Executive’s employment hereunder may be terminated by the Bank and CVB, with or
without Cause, in the sole and absolute discretion of the Boards of Directors of
the Bank and CVB at any time. Upon any such termination, the Bank shall pay to
Executive (or to Executive’s estate in the event of his death) the current base
salary earned but unpaid through the date of termination, along with any earned
but unused vacation pay due at the time of termination (collectively, the
“Accrued Obligations”), which payment shall be made within thirty (30) days
after the date of termination or at such earlier time, as may be required by
applicable law. The termination of Executive’s employment shall not affect any
rights or benefits that Executive may have pursuant to any insurance,
retirement, stock option, restricted stock, equity incentive, deferred
compensation or other benefit plans or arrangements of the Bank and CVB, to the
extent that such rights or benefits have vested prior to or as a result of such
termination (the “Vested Benefits”). Any Vested Benefits shall be paid or
provided solely in accordance with the terms and conditions of such other plans
and arrangements. The payments provided in Sections F.1, F.2 and F.4 below,
under the circumstances set forth therein, shall be in full and complete
satisfaction of any and all rights and benefits that Executive might receive
from his employment with the Bank and CVB, other than such other rights and
benefits, if any, as are expressly set forth or referenced herein. The Bank and
CVB shall have no other obligations to Executive (or to Executive’s

 

- 10 -



--------------------------------------------------------------------------------

heirs or legal representatives) upon any termination of employment, except as
expressly provided below, or as otherwise required by applicable law.

1.      Without Cause. If such termination occurs and is not for reasons
described in Sections F.2, F.3 or F.4 below, and Executive complies with
Sections G.1 and G.4 below, then, in addition to the Accrued Obligations and the
Vested Benefits, the Bank shall pay to Executive an amount equal to two times
his then current annual base salary immediately preceding such termination,
plus, aggregately, two times Executive’s average of any annual bonus granted
under Section C.2 for the last two calendar years ended immediately preceding
the calendar year in which such termination occurs (whether or not payment is
deferred), in full and complete satisfaction of any and all rights which
Executive may enjoy hereunder. The amount described in this Section F.1 shall be
paid in equal installments on the Bank’s normal payroll dates during the twelve
(12) month period immediately following such termination. Additionally, and
notwithstanding any other provision of this Agreement, or any other agreement
between the parties, if Executive’s termination pursuant to this Section F.1
occurs, any Incentive Cash Award, stock options, restricted stock, and/or time
and performance based restricted stock units that would have vested pursuant to
the terms of this Agreement (including by using Company performance results as
they exist at the time of such termination) within twelve (12) months following
the date of such termination pursuant to this Section F.1 will immediately vest
upon Executive’s termination pursuant to this Section F.1, and payment of any
Incentive Cash Award that vests will be made on the sixtieth (60th) day
following the date of termination of employment. Such salary continuation
payments, accelerated vesting of awards and payment of any Incentive Cash Award
described in this Section F.1 are contingent upon Executive’s execution of the
Release described in Section F.5 within the time period described therein. Any
payment or payments required to be made prior to the sixtieth (60th) day
following the date of termination of employment shall be held back and
aggregately paid on the sixtieth (60th) day following the date of termination of
employment. For purposes of this Agreement, a decision by the Company to not
renew this Agreement or otherwise not renew Executive’s employment shall not be
considered a termination without Cause for any purpose under this Agreement.

2.      Upon Disability or Death.

(a)      Disability. Executive’s employment hereunder may be terminated by the
Bank and CVB upon Executive’s inability to perform his duties hereunder as the
President and Chief Executive Officer of the Bank and CVB as a result of
prolonged absence from work for health reasons or physical or mental disability,
illness or incapacity, for three (3) consecutive calendar months, or for shorter
periods aggregating four (4) months in any twelve (12) month period, as
reasonably determined by the Boards of Directors. In the event that Executive’s
employment is terminated under this Section F.2(a), and Executive complies with
Sections G.1 and G.4. below, then, in addition to the Accrued Obligations and
Vested Benefits, the Bank shall pay to Executive his then current annual base
salary, as set forth in Section C.1 above, for twelve (12) months in equal
installments on the Bank’s normal payroll dates, adjusted as hereinafter set
forth. Each payment shall be reduced by the

 

- 11 -



--------------------------------------------------------------------------------

amount of any disability payments to be made under the Bank’s insurance plans,
including workers compensation, during the payroll period for which such payment
is made. Additionally, and notwithstanding any other provision of this
Agreement, or any other agreement between the parties, if Executive’s
termination pursuant to this Section F.2(a) occurs, any Incentive Cash Award,
stock options, restricted stock, and/or time and performance based restricted
stock units that would have vested pursuant to the terms of this Agreement
(including by using Company performance results as they exist at the time of
such termination) within twelve (12) months following the date of such
termination pursuant to this Section F.2(a) will immediately vest upon
Executive’s termination pursuant to this Section F.2(a), and payment of any
Incentive Cash Award that vests will be made on the sixtieth (60th) day
following the date of termination of employment. Such salary continuation
payments, accelerated vesting of awards and payment of any Incentive Cash Award
are contingent upon execution of the Release described in Section F.5 by
Executive (or by Executive’s guardian or other personal representative if
Executive is physically or mentally incapable of reviewing, fully understanding,
and executing the Release) within the time period described therein. Any payment
or payments required to be made prior to the sixtieth (60th) day following the
date of termination of employment shall be held back and aggregately paid on the
sixtieth (60th) day following the date of termination of employment.

(b)      Executive’s Death. Executive’s employment hereunder shall terminate
upon Executive’s death. If Executive’s employment terminates under this Section
F.2(b), the Bank shall pay to Executive’s estate the Accrued Obligations and
shall provide the Vested Benefits. Additionally, and notwithstanding any other
provision of this Agreement, or any other agreement between the parties, if
Executive’s termination pursuant to this Section F.2(b) occurs, any Incentive
Cash Award, stock options, restricted stock, and/or time and performance based
restricted stock units that would have vested pursuant to the terms of this
Agreement (including by using Company performance results as they exist at the
time of such termination) within twelve (12) months following the date of such
termination pursuant to this Section F.2(b) will immediately vest upon
Executive’s termination pursuant to this Section F.2(b), and payment of any
Incentive Cash Award that vests will be made on the sixtieth (60th) day
following the date of termination of employment. Such accelerated vesting of
awards and payment of any Incentive Cash Award are contingent upon execution of
the Release described in Section F.5 by the executor or administrator of
Executive’s estate within the time period described therein. Executive (and his
estate, successors and beneficiaries) shall not have the right to receive any
other compensation or benefits for any period after the termination pursuant to
this Section F.2(b).

3.      For Cause. The Company may terminate immediately Executive’s employment
hereunder for “Cause”, if the Board of Directors of either the Bank or CVB
reasonably determines that Executive has:

(i)      willfully committed a significant act of dishonesty, deceit or breach
of fiduciary duty in the performance of Executive’s duties as an employee of the
Company;

 

- 12 -



--------------------------------------------------------------------------------

(ii)      grossly neglected or willfully failed in any way to perform
substantially the duties of such employment after a written demand for
performance is given to Executive by the Board of Directors of the Bank or CVB
which demand specifically identifies the manner in which such Board of Directors
believes Executive has failed to perform his duties; or

(iii)      willfully acted or failed to act in any other way that violates
Executive’s duties under this Agreement and that materially and adversely
affects the Company.

In the event of a termination of Executive’s employment by the Company under
this Section F.3, the Board of Directors shall deliver to Executive, at the time
Executive is notified of the termination of his employment, a written statement
setting forth in reasonable detail the facts and circumstances claimed by the
Company to provide a basis for the termination of Executive’s employment under
this Section F.3.

“Cause,” as defined in this Section F.3, shall not include or be predicated upon
any act or omission by Executive which is taken or made: (a) at the direction of
the Board of Directors; (b) in accordance with the advice of the Company’s
corporate or outside legal counsel; (c) in good faith under the Executive’s
reasonable belief that such action or omission was in the best interests of the
Company; or (d) to comply with a lawful order, subpoena, or directive from a
federal, state or local government or regulatory agency or court.

If Executive’s employment terminates under this Section F.3, the Bank shall pay
Executive the Accrued Obligations and shall provide the Vested Benefits.
Executive shall not have the right to receive any other compensation or benefits
for any period after the termination pursuant to this Section F.3. Any
termination under this Section F.3 shall not prejudice any remedy which the
Company may otherwise have at law, in equity, or under this Agreement.

4.      Upon a Change in Control.

(a)      Except for any termination pursuant to Sections F.2 or F.3 hereof, and
provided that Executive complies with Sections G.1 and G.4. below, if either
(i) Executive’s employment with the Company is terminated by the Bank or CVB
without Cause within one (1) year prior to the completion of a Change in Control
(as defined below) or (ii) within one (1) year after the completion of a Change
in Control, Executive’s employment with the Company is (x) terminated by the
Bank or CVB or any successor to the Bank or CVB without Cause, or (y) Executive
resigns his employment with the Bank and CVB for Good Reason, as defined below,
then, in either case, in addition to the Accrued Obligations and the Vested
Benefits, Executive shall be entitled to receive an amount equal to three times
Executive’s annual base salary for the last calendar year ended immediately

 

- 13 -



--------------------------------------------------------------------------------

preceding the Change in Control (whether or not payment is deferred). Such
amounts shall be paid (without interest or other adjustment) in equal
installments on the Bank’s (or its successor’s) normal payroll dates during the
twelve (12) month period immediately following such termination. Such payments
are contingent upon Executive’s execution of the Release described in Section
F.5 within the time period described therein. Further, upon any Change in
Control (as defined below), with or without Executive’s termination before or
after such Change in Control, all of Executive’s Incentive Cash Award (at the
$1,000,000 target amount), stock options and RSUs, as described in Sections C.3,
C.4 and C.7 herein, shall become due and/or vest fully and immediately, and all
of Executive’s PRSUs, as described in Section C.5 herein, for any Performance
Period that has not ended prior to the Change in Control shall vest immediately
for the target number of shares, and for any Performance Period that has ended,
but for which the vesting date has not occurred prior to the Change in Control,
shall vest immediately for the number of shares based on the Company’s actual
performance during the Performance Period, in each case without any other
condition precedent. Any payment or payments required to be made prior to the
sixtieth (60th) day following the date of termination of employment shall be
held back and aggregately paid on the sixtieth (60th) day following the date of
termination of employment. If Executive is entitled to payments under this
Section F.4 as a result of a termination of his employment occurring prior to
the completion of a Change in Control, such payments shall be made in accordance
with Section F.1 prior to the completion of the Change in Control, and a makeup
payment of the difference between the payments provided under Section F.1 and
the payments required by this Section F.4 for the period prior to the completion
of the Change in Control shall be made on the Bank’s (or its successor’s) first
normal payroll date following the completion of the Change in Control.

(b)      A “Change in Control” shall be deemed to have occurred on the earliest
date on which the conditions set forth in any of the following paragraphs shall
have been satisfied:

(i)      any one person, or more than one person acting as a group, acquires (or
has acquired during the 12 month period ending on the date of the most recent
acquisition) ownership of stock of CVB or the Bank possessing more than 50% of
the total voting power of CVB’s or the Bank’s stock; provided, however, it is
expressly acknowledged by Executive that this provision shall not be applicable
to any person who is, as of the date of this Agreement, a Director of CVB or the
Bank;

(ii)      a majority of the members of CVB’s Board of Directors is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of CVB’s Board prior to the date of the
appointment or election;

(iii)      a merger or consolidation where the holders of the Bank’s or CVB’s
voting stock immediately prior to the effective date of such merger or
consolidation own less than 50% of the voting stock of the entity surviving such
merger or consolidation;

 

- 14 -



--------------------------------------------------------------------------------

(iv)      any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve month period ending on the date of the most
recent acquisition by such person or persons) assets from the Bank that have a
total gross fair market value greater than 50% of the total gross fair market
value of all of the Bank’s assets immediately before the acquisition or
acquisitions; provided, however, transfer of assets that otherwise would satisfy
the requirements of this subsection (iv) will not be treated as a change in the
ownership of such assets if the assets are transferred to:

(A)      a shareholder of the Bank (immediately before the asset transfer) in
exchange for or with respect to the stock of the Bank held by such shareholder;

(B)      an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly by CVB or the Bank;

(C)      a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of CVB or the Bank; or

(D)      an entity, at least 50% of the total value or voting power is owned,
directly or indirectly by a person (or group of persons) that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Bank.

Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control”, or a “change in the ownership of a substantial
portion of the assets,” of CVB or the Bank as such terms are defined for
purposes of Section 409A of the Internal Revenue Code and “Change in Control” as
used herein shall be interpreted consistently therewith.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any transaction which merely changes the jurisdiction of
incorporation of CVB or the Bank.

(c)      “Good Reason” shall mean, for purposes of this Agreement:

(i)      Executive’s then current level of annual base salary is reduced without
Executive’s written consent;

(ii)      there is an (relative to Executive’s annual base salary) overall
reduction in the employee benefits provided to Executive (including, without
limitation, the benefits set forth in the DC Plan (including, but not limited
to, any elections made by Executive pursuant to the DC Plan and the DC Plan’s
minimum interest rate guarantee), life insurance and health insurance, and
incentive bonus opportunity) from the plans and benefits in effect immediately
prior to the Change in Control;

 

- 15 -



--------------------------------------------------------------------------------

(iii)    Executive suffers a diminution in his title, authority, duties or
responsibilities, or is required to report in any capacity to an officer or
employee of the Bank or its successor and not directly and solely to the Board
of Directors of the Bank or its successor;

(iv)    Any of Executive’s salary payments, bonus payments, stock option grants
and/or restricted stock unit grants, including any and all time and performance
based restricted stock units, are not made or provided timely and in accordance
either with this Agreement or applicable law;

(v)      the relocation of the location to which Executive is required to report
to a location more than fifty (50) miles from the Executive’s work location at
the time of the Effective Date;

(vi) the Company or any successor to the Company either fails to assume or
communicates that it intends to refuse to assume any part of this Agreement,
including all of the Company’s or its successor’s obligations as set forth
herein, except as otherwise required by law or regulation;

(vii)  the Company or any successor to the Company either changes or refuses to
assume, or communicates that it intends to change or refuse to assume or to
comply with, any part of the DC Plan (including, but not limited to, any
elections made by Executive pursuant to the DC Plan; or

(viii)       any material breach of this Agreement by Company or its successor.

5.      Release. As a condition to Executive receiving any payments pursuant to
Sections F.1, F.2(a), and F.4 hereof, and to there being any accelerated vesting
of any Incentive Cash Award, stock options, restricted stock, and/or time and
performance based restricted stock units pursuant to Sections F.1, F.2(a) and
F.2(b), Executive (or in the case of Executive’s death, the executor or
administrator of Executive’s estate, or if Executive is physically or mentally
incapable of reviewing, fully understanding, and executing the Release,
Executive’s guardian or other personal representative) must execute and deliver
a general release to the Company not later than forty-five (45) days following
the date of termination of employment, substantially in the form attached hereto
as Exhibit A, releasing the Bank, CVB, their respective employees, officers,
directors, stockholders and agents, and each person who controls any of them
within the meaning of Section 15 of the Securities Act of 1933, as amended, from
any and all claims of any kind or nature, whether known or unknown (other than
claims with respect to payments pursuant to Sections F.1, F.2 and F.4, payment
of Accrued Obligations and provision of Vested Benefits and valid claims for
indemnification under Section G.5 of this Agreement) from the beginning of time
to the date of termination.

6.      Payment on Death. Executive may designate in writing (only on a form
provided by the Bank and delivered by the Executive to the Bank before
Executive’s death)

 

- 16 -



--------------------------------------------------------------------------------

primary and contingent beneficiaries to receive the balance of any payment under
any of Sections F.1, F.2(a) or F.4 that are not made prior to the Executive’s
death and the proportions in which such beneficiaries are to receive such
payment. The total amount of the balance of such payment shall be paid to such
beneficiaries in a single lump sum payment (not discounted to present value)
made within ninety (90) days following Executive’s death. Executive may change
beneficiary designations from time to time by completing and delivering
additional such forms to the Bank. The last written beneficiary designation
delivered by Executive to the Bank prior to the Executive’s death will control.
If Executive fails to designate a beneficiary in such manner, or if no
designated beneficiary survives Executive, then Executive’s payment balance
shall be paid to the Executive’s estate in an lump sum payment (not discounted
to present value) within ninety (90) days following Executive’s death. The
Company shall determine the timing of any payment within the ninety (90)-day
period specified herein.

7.      Regulatory Provisions.

(a)      Compliance with Safety and Soundness Standards. Notwithstanding
anything contained herein to the contrary, in no event shall the total
compensation paid out upon the departure of Executive be in excess of that
considered by the Federal Reserve Board, the FDIC or the California Department
of Business Oversight—Division of Financial Institutions to be safe and sound at
the time of such payment, taking into consideration all applicable laws,
regulations, or other regulatory guidance.      Any payments made to Executive,
pursuant to this Agreement or otherwise, are subject to and conditioned upon
compliance with all applicable banking regulations, including, but not limited
to, 12 U.S.C. Section 1828(k) and any regulations promulgated thereunder.
Executive agrees that should any payments that are made or benefits that are
provided pursuant to this Agreement be considered unsafe or unsound or otherwise
prohibited by applicable law, regulation or regulatory order, Executive agrees
that he shall return or otherwise reimburse the Company for the amount of such
prohibited payments or benefits to the extent required by such law, regulation
or regulatory order. Without limiting the foregoing, Executive agrees to
promptly comply with any applicable rule or regulation which requires the return
or reimbursement to the Company of any payments, benefits or other compensation,
including, but not limited to, return or reimbursement in connection with any
incentive compensation previously paid prior to the issuance of a financial
restatement as required under the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Sarbanes-Oxley Act of 2002 and all regulations promulgated
by any self-regulatory organization on which CVB’s common stock may then be
listed. Without limiting the foregoing, Executive agrees that after the
Effective Date, in the event the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under federal securities laws, Executive shall return or
reimburse the Company (whether or not Executive is then serving as a current
executive officer of the Company) for any incentive-based compensation
(including stock options, restricted stock and restricted stock units awarded as
compensation) during the 3-year period preceding the date on which the Company
is required to prepare an accounting

 

- 17 -



--------------------------------------------------------------------------------

restatement, based on the erroneous data, in excess of what would have been paid
to Executive under the accounting restatement.

(b)      Suspension and Removal Orders. If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Company’s
affairs by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Company’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company shall (to the fullest extent permitted by law): (i) pay
Executive the compensation withheld while its obligations under this Agreement
were suspended, as though Executive was never suspended; and (ii) reinstate (in
whole or in part) any of its obligations which were suspended. If Executive is
removed and/or permanently prohibited from participating in the conduct of the
Company’s affairs by an order issued under Section 8(e)(3) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) or (g)(1)), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties shall not be
affected.

(c)      Termination by Default. If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

8.      Certain Limitations. Notwithstanding any other provision of this
Agreement, if the total amounts payable pursuant to this Agreement, together
with all other payments to which Executive is entitled, would constitute an
“excess parachute payment” (as defined in Section 280G of the Internal Revenue
Code), as amended, such payments either (a) shall be delivered in full or
(b) shall be reduced to the largest amount which may be paid without any portion
of such amount being subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, whichever of the foregoing amounts, taking into account
the applicable federal, state and local income and employment taxes and the
excise tax imposed by Section 4999 of the Internal Revenue Code, results in the
receipt by Executive, on an after-tax basis, of the greater amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Internal Revenue Code. Any such reduction shall be made
first to the payment specified in Section F.4(a) hereof (if applicable), applied
equally among each of the installments thereof. Unless CVB and Executive
otherwise agree in writing, any determination required under this Section F.8
will be made in writing by a nationally recognized accounting firm selected by
CVB with Executive’s consent, which consent shall not be unreasonably withheld
or delayed (the “Accountants”). For purposes of making the calculations required
by this Section F.8, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Internal Revenue Code. CVB and Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section F.8. CVB shall bear all fees
and costs of the Accountants

 

- 18 -



--------------------------------------------------------------------------------

in connection with any calculations contemplated by this Section F.8. In the
event there is a dispute among the parties regarding the extent to which
payments must be reduced pursuant to this Section, such dispute shall be settled
in accordance with Section G.13 herein; no such disputed payment shall be made
until the dispute is settled. Any payments, however, that are not in dispute,
shall be paid promptly, as otherwise required.

9.      No Duty to Mitigate; No Offset. Executive shall not be required to
mitigate the amount of any payments to Executive provided for under Sections
F.1, F.2 and F.4 of this Agreement by seeking alternative employment during the
periods for which such payments are paid. In addition, the Company shall not
have any right to offset amounts earned by Executive following termination
against any payments to be paid to Executive pursuant to Sections F.1, F.2 and
F.4 of this Agreement in the event that Executive obtains other employment or
realizes or is due any other financial gain or profit during the periods that
such payments are being paid.

10.      Withholding Taxes. The Company will withhold federal, state, local or
foreign income taxes, FICA taxes, and any other applicable taxes from any and
all payments made hereunder as required by applicable law.

11.      Section 409A Compliance. The Company and Executive intend that any
payments and benefits that may be provided under this Section F are to be exempt
from or to comply with the requirements of Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and U.S. Treasury guidance issued thereunder
(“Section 409A”) so as not to result in the imposition of any tax, interest
charge or other assessment, penalty or addition under Section 409A. In this
regard, the following provisions shall apply to this Agreement.

(a)      For purposes of determining the date on which any payment is to be made
or benefit provided under this Agreement, references to “termination of
employment,” “employment terminates” and similar terms shall mean “separation
from service” as defined for purposes of Section 409A. Any payments under
Sections F.1, F.2 or F.4 shall be made or shall commence only after Executive
has a “separation from service” with the Company as defined under Section 409A.

(b)      Each payment provided under this Section F shall be treated as a
separate “payment” (separate from any other payment from the Company to
Executive, whether or not under this Agreement) for purposes of Section 409A.
Neither the Company nor Executive shall have the right to accelerate or defer
the delivery of any such payment except to the extent specifically permitted or
required by Section 409A.

(c)      It is intended that each payment that may become due under Section F.2
will qualify and be treated as “disability pay” or “death benefits” within the
meaning of Treasury Regulation Section 1.409A-1(a)(5) to the maximum extent
permissible under Section 409A.

(d)      Notwithstanding anything to the contrary in this Agreement, to the
extent required to comply with Section 409A, if, as of the date of Executive’s
separation

 

- 19 -



--------------------------------------------------------------------------------

from service with the Company, Executive is a “specified employee” (for purposes
of Section 409A(a)(2)(B)), then each payment under this Section F that is
considered to be a payment of non-qualified deferred compensation in connection
with a separation from service with the Company that otherwise would have been
payable at any time during the six-month period immediately following such
separation from service shall not be paid prior to, and shall instead be payable
in a lump sum as soon as practicable following, the expiration of such six-month
period (or, if earlier, upon Executive’s death). This six-month delay shall not
apply to any payment that is a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) or “disability pay” or “death
benefits” within the meaning of Treasury Regulation Section 1.409A-1(a)(5).
Additionally, such six-month delay shall not apply to any payment if and to the
maximum extent that such payment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any payment that qualifies for
the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid
no later than the last day of the second taxable year following the taxable year
in which Executive’s separation from service occurs.

(e)      In addition to any specific references to Section 409A in this
Agreement, all terms and conditions of this Agreement are intended, and shall be
interpreted and applied to the greatest extent possible in such manner as may be
necessary, to exclude any compensation and benefits provided by this Agreement
from the definition of “deferred compensation” within the meaning of
Section 409A or to comply with the provisions of Section 409A.

G.      GENERAL PROVISIONS

1.      Company Confidential Information and Trade Secrets.

(a)      During his employment with the Company Executive has had access to and
has become acquainted with, and during the Term Executive will continue to have
access to and to become acquainted with, what Executive and the Company
acknowledge are trade secrets and other confidential and proprietary information
of the Company, including but not limited to, knowledge or data concerning the
Company, its operations and business, the identity of customers of the Company,
including knowledge of their financial conditions their financial needs, as well
as their methods of doing business, pricing information for the purchase or sale
of assets, financing and securitization arrangements, research materials,
manuals, computer programs, formulas for analyzing asset portfolios, marketing
plans and tactics, salary and wage information, and other business information
(hereinafter “Confidential Information”). Executive acknowledges that all
Confidential Information is and shall continue to be the exclusive property of
the Company, whether or not prepared in whole or in part by Executive. Executive
shall not disclose any of the aforesaid Confidential Information, directly or
indirectly, under any circumstances or by any means, to third persons without
the prior written consent of the Company, or use it in any way, except as
required in the course of Executive’s employment with the Company.

 

- 20 -



--------------------------------------------------------------------------------

(b)      Nothing in this Agreement prohibits Executive from reporting an event
that Executive reasonably and in good faith believes is a violation of law to
the relevant law-enforcement agency (such as the Securities and Exchange
Commission, Equal Employment Opportunity Commission, or U.S. Department of
Labor), or from cooperating in an investigation conducted by such a government
agency. Executive is hereby provided notice that under the 2016 Defend Trade
Secrets Act (DTSA): (i) no individual will be held criminally or civilly liable
under Federal or State trade secret law for disclosure of a trade secret (as
defined under the DTSA) that: (A) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (ii) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document contain the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

2.      Company’s Ownership in Executive’s Work. Executive agrees that all
inventions, discoveries, improvements, trade secrets, formulae, techniques,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived or developed during the Executive’s employment
with the Company, either alone or jointly with others, if on the Company’s time,
using the Company’s facilities, relating to the Company or to the banking
industry shall be owned exclusively by the Company, and Executive hereby assigns
to the Company all of the Executive’s right, title, and interest in all such
intellectual property. Executive agrees that the Company shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that the Company reasonably determines
to be necessary or convenient for use in applying for, prosecuting, perfecting,
or enforcing patents or other intellectual property rights, including the
execution of any assignments, patent applications, or other documents that the
Company may reasonably request. This provision is intended to be applied
consistent with applicable law.

3.      Statutory Limitation on Assignment. Executive understands that the
Company is hereby advising Executive that any provision in this Agreement
requiring Executive to assign rights in any invention does not apply to an
invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code. That Section provides as follows:

“(a)      Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies facilities, or trade secret information, except for those
inventions that either:

 

- 21 -



--------------------------------------------------------------------------------

(1)      Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

(2)      Result from any work performed by the employee for the employer.

(b)      To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of the state and is unenforceable.”

By signing this Agreement, Executive acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

4.      Covenant Not to Solicit Customers or Fellow Employees. If the Company or
the Executive terminates this Agreement for any reason, including nonrenewal at
the end of the Term, Executive agrees that, for the one (1) year period
following termination of Executive’s employment with the Company, Executive
shall not use the Company’s confidential information or trade secrets to solicit
the banking business of any customer with whom the Bank, CVB or a subsidiary
bank is doing or has done business during the one (1) year period preceding such
termination, use such confidential information or trade secrets to encourage any
such customers to stop using the facilities or services of the Company, or use
such confidential information or trade secrets to encourage any such customers
to use the facilities or services of any competitor of the Company. Executive
further agrees, during the term of Executive’s employment with the Company and
for a one (1) year period following the termination of Executive’s employment
with the Company for any reason, including nonrenewal at the end of the Term,
not to solicit the services of any officer, employee or independent contractor
of the Bank or CVB.

The covenants contained in this Section G.4 shall be considered as a series of
separate covenants, one for each political subdivision of California, and one
for each entity or individual with respect to whom solicitation is prohibited.
Except as provided in the previous sentence, each such separate covenant shall
be deemed identical in terms to the covenant contained in this Section G.4. If
in any arbitration or judicial proceeding an arbitrator or a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that a provision of this Section G.4 or
any such separate covenant or portion thereof, is determined to exceed the time,
geographic or scope limitations permitted by applicable law, then such provision
shall be reformed to the maximum time, geographic or scope limitations, as the
case may be, permitted by applicable law. Executive hereby consents, to the
extent Executive may lawfully do so, to the arbitral or judicial modification of
this Agreement as described in this Section G.4.

 

- 22 -



--------------------------------------------------------------------------------

5.      Indemnification. To the fullest extent permitted by law, applicable
statutes, and the Articles, Bylaws and resolutions of the Bank and CVB in effect
from time to time, as applicable, the Bank and CVB shall indemnify, hold
harmless and defend Executive from and against liability, claims or loss arising
out of Executive’s service, actions or omissions concerning or relative to the
performance of Executive’s duties, including, but not limited to judgments,
penalties, taxes, fines, settlements and advancement of expenses incurred in the
defense of actions, proceedings and appeals therefrom, except as otherwise
required by law or regulation. The Bank’s and CVB’s respective obligations under
this Section G.5 shall survive the expiration or termination of this Agreement.
Without limiting the foregoing provisions, Executive agrees and acknowledges
that the Company’s obligation to provide indemnification herein is expressly
subject to the FDIC’s limitations on providing indemnification, including, but
not limited to, such limitations in connection with any civil monetary
penalties.

6.      Return of Documents. Executive expressly agrees that all manuals,
documents, files, reports, studies, instruments or other materials used and/or
developed by Executive during the Term are solely the property of the Company,
and that Executive has no right, title or interest therein. Upon termination of
Executive’s employment hereunder, Executive or Executive’s representative shall
make every good-faith effort to deliver possession of all of said property to
the Company in good condition, as promptly as possible.

7.      Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, when deposited in the United States mail, registered or certified,
postage prepaid, addressed to the party to whom it is directed at the address
listed below, or by facsimile, to the number specified below. Either party may
change its address by written notice in accordance with this Paragraph.

If to the Bank and CVB:

Citizens Business Bank and CVB Financial Corp.

701 N. Haven Avenue, Suite 350

Ontario, California 91764

Attention: Chairman of the Board

Telephone: (909) 980-4030

Facsimile: (909) 481-2130

 

- 23 -



--------------------------------------------------------------------------------

With a copy to:

Citizens Business Bank and CVB Financial Corp.

701 N. Haven Avenue, Suite 350

Ontario, California 91764

Attention: General Counsel

Telephone: (909) 980-4030

Facsimile:   (909) 481-2103

If to the Executive:

Christopher D. Myers

886 Deep Springs Drive

Claremont, California 91711

Telephone: (909) 626-7404

8.      California Law. This Agreement is to be governed by and construed under
the laws of the State of California, without regard to the choice of law
provisions of California, except to the extent federal law mandatorily applies,
in which case this Agreement shall be governed by and construed under federal
law.

9.      Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

10.    Invalid Provisions. Should any provision of this Agreement for any reason
be declared invalid, the validity and binding effect of any remaining portion
shall not be affected, and the remaining portions of this Agreement shall remain
in full force and effect as if this Agreement had been executed with said
provision eliminated.

11.    Entire Agreement. Except as provided below, this Agreement contains the
entire agreement of the parties concerning Executive’s employment with Company
and Executive’s severance compensation upon termination of such employment. This
Agreement supersedes any and all other agreements, understandings, negotiations
and discussions, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company and the termination of
such employment, including, but not limited to, that certain Employment
Agreement between Executive and Company dated February 4, 2014, provided,
however that this Agreement does not supersede any stock option agreement,
restricted stock agreement, deferred compensation plan or agreement, retirement
plan or program, or COBRA rights under any health care plan or

 

- 24 -



--------------------------------------------------------------------------------

program under which Executive (or his beneficiaries) may be eligible to receive
benefits. Each party to this Agreement acknowledges that he or it has been
represented by legal counsel in entering into this Agreement, that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding. This Agreement may not be
modified or amended by oral agreement, but only by an agreement in writing
signed by an authorized representative of the Company and Executive.

12.    Receipt of Agreement. Each of the parties hereto acknowledges that it or
he has read this Agreement in its entirety and does hereby acknowledge receipt
of a fully executed copy thereof. A fully executed copy shall be an original for
all purposes, and is a duplicate original.

13.    Arbitration. Executive and the Company agree that, to the fullest extent
permitted by law, Executive and the Company will submit all disputes arising
under this Agreement or arising out of or related to Executive’s employment with
or separation from the Bank and/or CVB , to final and binding arbitration in
Ontario, California before an arbitrator associated with the American
Arbitration Association, JAMS or other mutually agreeable alternative dispute
resolution service. Included within this provision are any claims based on
violation of local, state or federal law, such as claims for discrimination or
civil rights violations under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code, or
similar statutes. If there is a dispute as to whether an issue or claim is
arbitrable, the arbitrator will have the authority to resolve any such dispute,
including claims as to fraud in the inducement or execution, or claims as to
validity, construction, interpretation or enforceability.

The arbitrator selected shall have the authority to grant Executive or the
Company or both all remedies otherwise available by law. The arbitrator will be
selected from a neutral panel pursuant to the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association or similar rules
of the selected service (“Rules of Selected Service”). Such rules can be
obtained from the Bank’s Human Resources Department or from the applicable
Selected Service’s website. The arbitration will be conducted in accordance with
the Rules of Selected Service Notwithstanding anything to the contrary in the
Rules of Selected Service, however, the arbitration shall provide (i) for
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based. The arbitrator’s award shall be enforceable in
any court having jurisdiction thereof. The parties shall each bear their own
costs and attorneys’ fees incurred in conducting the arbitration and, except in
such disputes where Executive asserts a claim otherwise under a state or federal
statute prohibiting discrimination, harassment or retaliation in employment or
the Company’s failure to pay wages (“a Statutory Claim”), or unless required
otherwise by applicable law, shall split equally the fees and administrative
costs charged by the arbitrator and the

 

- 25 -



--------------------------------------------------------------------------------

applicable arbitration service. In disputes where Executive asserts a Statutory
Claim against the Company, or where otherwise required by law, Executive shall
be required to pay only the applicable arbitration service filing fee to the
extent such filing fee does not exceed the fee to file a complaint in state or
federal court. The Company shall pay the balance of the arbitrator’s fees and
administrative costs. To the extent permissible under applicable law, however,
and following the arbitrator’s ruling on the matter, the arbitrator may rule
that the arbitrator’s fees and costs be distributed in an alternative manner,
which in the case of a Statutory Claim shall be permitted only to the extent
that such fee or cost award is permitted by the underlying statute upon which
the Statutory Claim is based. In any arbitration brought under this Section, and
only to the extent permissible under applicable law, including the law upon
which the claim is based, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and costs. The arbitrator shall apply the same
standard with respect to the awarding of fees and costs, including whether such
award is permitted, and against which party, as would be awarded if such claim
had been asserted in state or federal court. This mutual arbitration agreement
does not prohibit or limit either the Executive’s or the Company’s right to seek
equitable relief from a court, including, but not limited to, injunctive relief,
a temporary restraining order, or other interim or conservatory relief, pending
the resolution of a dispute by arbitration. Accordingly, either party may seek
provisional remedies pursuant to California Code of Civil Procedure § 1281.8(b).
There will be no right or authority for any claim subject to arbitration to be
heard or arbitrated on a class or collective basis, as a private attorney
general, or in a representative capacity on behalf of any other person or
entity. The arbitrator shall have no authority to add to or to modify the terms
described in this Paragraph, shall apply all applicable law, and shall have no
lesser and no greater remedial authority than would a court of law resolving the
same claim or controversy.

Notwithstanding any other provision of this Agreement, claims may be brought
before and remedies awarded by an administrative agency if applicable law
permits access to such an agency notwithstanding the existence of an agreement
to arbitrate. Such administrative claims include, without, limitation, claims or
charges brought before the Equal Employment Opportunity Commission, the U.S.
Department of Labor, the National Labor Relations Board, or the Office of
Federal Contract Compliance Programs. Nothing in this Agreement shall be deemed
to preclude or excuse either Executive or the Company from bringing an
administrative claim before any agency in order to fulfill Executive’s or the
Company’s obligation to exhaust administrative remedies before making a claim in
arbitration. Disputes that may not be subject to predispute arbitration
agreement as provided by the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Public Law 111-203) are excluded from the coverage of this
Section G.13 as well.

14.    Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement without the
Company’s written consent, provided that upon Executive’s death, Executive’s
named beneficiaries, estate or heirs, as the case may

 

- 26 -



--------------------------------------------------------------------------------

be, shall succeed to Executive’s rights and benefits under this Agreement as and
to the extent expressly set forth in this Agreement.

15.    Applicability of Agreement. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by a person not a party to this
Agreement (except as specifically provided in this Agreement).

16.    Attorneys’ Fees. In any action to enforce the terms of this Agreement,
the prevailing party shall be awarded his or its reasonable attorneys’ costs and
fees.

[REMAINDER OF PAGE BLANK]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and CVB have caused this Agreement to be executed
by a duly authorized officer or representative and Executive has executed this
Agreement to be effective as of the Effective Date.

 

Dated: September 12, 2018

   

CITIZENS BUSINESS BANK

   

By:

 

 

     

Name: Raymond V. O’Brien III

     

Title: Chairman of Board of Directors

Dated: September 12, 2018

   

CVB FINANCIAL CORP.

   

By:

 

 

     

Name: Raymond V. O’Brien III

     

Title: Chairman of Board of Directors

   

EXECUTIVE

Dated: September 12, 2018

   

 

   

CHRISTOPHER D. MYERS

 

- 28 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Agreement”) is entered into by and
between Christopher D. Myers (hereinafter “Executive”), on the one hand, and CVB
Financial Corp. and Citizens Business Bank (hereinafter collectively, the
“Company”), on the other hand, as required by Paragraph F.5. of the Employment
Agreement entered into between Executive and the Company on September 12, 2018
(the “Employment Agreement”).    

1.      Termination of Employment. Effective ____________ (the “Termination
Date”), the Executive’s employment with the Company shall end and Executive will
no longer be employed by the Company in any capacity.

2.      Severance Pay. Provided that Executive has satisfied, in all material
respects, all of the requirements contained in his Employment Agreement
regarding his receipt of severance pay, including Section G of the Employment
Agreement and its sub-paragraphs, (which are incorporated herein as though set
forth in full), the Company agrees that, eight days after receipt by the Company
of a signed original of this Agreement and provided that Executive does not
revoke this Agreement as set forth in Paragraph 6, below, the Company shall pay
to Executive severance pay in the amount of $______________ [insert amount
determined pursuant to paragraph F.1, F.2(a) or F.4 of the Employment Agreement,
whichever is applicable] [add if termination pursuant to paragraph F.1 of the
Employment Agreement: (which amount is subject to increase to $__________
[insert amount determined pursuant to paragraph F.4 of the Employment Agreement]
in the event of a Change in Control (as defined in the Employment Agreement)
occurring within one (1) year following the Termination Date)], less all
applicable state and federal withholdings (“Severance Pay”). Such Severance Pay
shall be paid at the times and in the fashion described in [the applicable
paragraph(s)] of the Employment Agreement. Executive understands and agrees that
the Severance Pay provided to Executive under the terms of this Agreement is in
addition to anything of value to which Executive is otherwise entitled and that
Executive would not receive the Severance Pay except for Executive’s agreement
to sign this Agreement and to fulfill the promises set forth herein.

3.      Warranty. Executive acknowledges that, other than the Severance Pay set
forth in Paragraph 2, above, he has received all wages, compensation and other
benefits due him as a result of his employment with and separation from the
Company.

4.      Release of Known and Unknown Claims. In exchange for the agreements
contained in this Agreement and the additional vesting of equity awards as
specified in [the applicable paragraph(s)] of the Employment Agreement,
Executive agrees unconditionally and forever to release and discharge the
Company and the Company’s affiliated, related, parent and subsidiary
corporations, as well as the Company’s and any affiliated, related, parent and
subsidiary corporation’s respective attorneys, agents, representatives,
partners, joint venturers, successors, assigns, insurers, owners, employees,
officers, and directors, past and present (hereinafter the “Releasees”) from any
and all claims, actions, causes of action, demands, rights,

 

- 29 -



--------------------------------------------------------------------------------

or damages of any kind or nature which he may now have, or ever have, whether
known or unknown, including any claims, causes of action or demands of any
nature arising out of or in any way relating to Executive’s employment with, or
separation from the Company on or before the date of the execution of this
Agreement.

This release specifically includes, but is not limited to, any claims for fraud;
breach of contract; breach of implied covenant of good faith and fair dealing;
inducement of breach; interference with contract; wrongful or unlawful discharge
or demotion; violation of public policy; assault and battery (sexual or
otherwise); invasion of privacy; intentional or negligent infliction of
emotional distress; intentional or negligent misrepresentation; conspiracy;
failure to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or
other compensation of any sort; retaliation, discrimination or harassment on the
basis of age, race, color, sex, gender, national origin, ancestry, religion,
disability, handicap, medical condition, marital status, sexual orientation or
any other protected category; any claim under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights Act, the Family and Medical Leave Act, or Section 1981 of Title 42 of the
United States Code; violation of COBRA; violation of any safety and health laws,
statutes or regulations; violation of ERISA; violation of the Internal Revenue
Code; or any other wrongful conduct, based upon events occurring prior to the
date of execution of this Agreement.

Executive further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

This release of claims does not include any claim which cannot be waived by
private agreement. Nothing in this release of claims shall be construed as
prohibiting Executive from making a future claim with the Equal Employment
Opportunity Commission or any similar state agency including, but not limited to
the California Department of Fair Employment and Housing, or from cooperating
with such agency in any investigation or proceeding; provided, however, that
should Executive pursue such an administrative action against the Releasees, or
any of them, Executive agrees and acknowledges that, to the extent permitted by
applicable law, he will not seek, nor shall he be entitled to recover, any
monetary damages from any such proceeding. In addition, this Agreement does not
apply to any claims for unemployment compensation benefits, workers compensation
benefits, health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act (COBRA), claims for payment of Accrued Obligations and
provision of Vested Benefits (as such terms are defined in the Employment
Agreement), claims for payment of Severance Pay in accordance with this release
and [the applicable paragraph(s)] of the Employment Agreement, claims with
regard to vested benefits under a retirement plan governed by the Employee
Retirement Income Security Act (ERISA) or claims for

 

- 30 -



--------------------------------------------------------------------------------

indemnification as described in Paragraph G.5. of the Employment Agreement,
which is incorporated herein as though set forth in full.

5.      Knowing and Voluntary. Executive represents and agrees that he is
entering into this Agreement knowingly and voluntarily. Executive affirms that
no promise or inducement was made to cause him to enter into this Agreement,
other than the Severance Pay promised to Executive in this Agreement. Executive
further confirms that he has not relied upon any other statement or
representation by anyone other than what is in this Agreement as a basis for his
agreement.

6.      Knowing and Voluntary Waiver of Age Discrimination Claim. Executive
expressly acknowledges:

•            that he has been provided Twenty-One (21) days to consider this
Agreement,

•            that he was informed to consult with counsel regarding this
Agreement;

•            that he has had the opportunity to consult with counsel;

•            that to the extent Executive has taken fewer than Twenty-One
(21) days to consider this Agreement, Executive acknowledges that he has had
sufficient time to consider the Agreement and to consult with counsel and that
he does not desire additional time;

•            that he was informed that the Agreement is revocable by Executive
for a period of seven (7) calendar days following his execution of this
Agreement;

•            that any revocation must be in writing, must specifically revoke
this Agreement, and must be received by the Company (attn: Human Resources, 701
North Haven Avenue, Ontario, CA 91764) prior to the eighth calendar day
following the execution of this Agreement;

•            that Executive understands that if he revokes this Agreement, he
will not receive the Severance Pay; and

•            that this Agreement becomes effective, enforceable and irrevocable
on the eighth calendar day following Executive’s execution of this Agreement
provided that Executive does not revoke the Agreement.

7.      Governing Law. This Agreement shall be construed under the laws of the
State of California, both procedural and substantive.

8.      Confidentiality. Executive agrees not to disclose the existence of this
Agreement or any of its terms to anyone other than his attorneys, accountants
and immediate family members, or where compelled by an order of a court of
competent jurisdiction or a subpoena issued under the authority thereof.

 

- 31 -



--------------------------------------------------------------------------------

9.      Cooperation in Defense of the Company. The terms of Paragraph B.4. of
the Employment Agreement are incorporated herein as if set forth in full.

10.    Waiver. The failure to enforce any provision of this Agreement shall not
be construed to be a waiver of such provision or to affect the validity of this
Agreement or the right of any party to enforce this Agreement.

11.    Modification. No amendments to this Agreement will be valid unless
written and signed by Executive and an authorized representative of the Company.

12.    Severability. If any sentence, phrase, paragraph, subparagraph or portion
of this Agreement is found to be illegal or unenforceable, such action shall not
affect the validity or enforceability of the remaining sentences, phrases,
paragraphs, subparagraphs or portions of this Agreement.

13.    Entire Agreement/Integration. This Agreement, any confidentiality,
proprietary information, or inventions agreements signed by Executive during his
employment with the Company (all of which survive the termination of the
employment relationship), and all relevant portions of the Employment Agreement
which survive the termination of the employment relationship (Sections G.1
through G.15, inclusive), constitute the entire agreement between Executive and
the Company concerning the terms of Executive’s employment with and separation
from the Company and the compensation related thereto. All prior discussions and
negotiations have been and are merged and integrated into, and are superseded
by, this Agreement.

14.    Arbitration. Any and all disputes or claims arising out of or in any way
related to this Agreement including, without limitation, fraud in the inducement
of this Agreement, or relating to the general validity or enforceability of this
Agreement, shall be submitted to final and binding arbitration before an
arbitrator as set forth in Paragraph G.13. of the Employment Agreement, which is
incorporated herein as thought set forth in full.

15.    Attorneys’ Fees. In any action to enforce the terms of this Agreement,
the prevailing party shall be awarded his or its reasonable attorneys’ costs and
fees.

[REMAINDER OF PAGE BLANK]

 

- 32 -



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

 

CHRISTOPHER D. MYERS

      

 

    

Date:

 

                                 

CITIZENS BUSINESS BANK

      

By:

 

                      

    

Date:

 

                                 

Its:

        

CVB FINANCIAL CORP

      

By:

 

 

    

Date:

 

                                 

Its:

        

 

- 33 -